Citation Nr: 0126841	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for rheumatoid arthritis, Marie-Strumpell type, 
sacro-iliac joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to February 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  In an unappealed decision in March 1949, the RO denied 
the veteran's claim of service connection for rheumatoid 
arthritis, Marie-Strumpell type, sacro-iliac joints.

3.  That evidence associated with the claims file subsequent 
to the March 1949 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1949 RO decision which denied entitlement to 
service connection for rheumatoid arthritis, Marie-Strumpell 
type, sacro-iliac joints is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (2001). 

2.  New and material evidence to reopen the claim for service 
connection for rheumatoid arthritis, Marie-Strumpell type, 
sacro-iliac joints has not been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from March 1949, the RO 
denied entitlement to service connection for rheumatoid 
arthritis, Marie-Strumpell type, sacro-iliac joints, as the 
evidence demonstrated the condition pre-existed service and 
was not aggravated therein.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105.  

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

The veteran was notified of the evidence necessary to 
complete his claim, and the RO even assisted the veteran in 
obtaining private medical records that the veteran believed 
would support his claim.  The Board is of the opinion that 
any duty to assist has been satisfied.  

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The evidence of record at the time of the March 1949 
determination included service medical records that revealed 
the absence of pertinent pathology on the veteran's entrance 
physical examination but a diagnosis of the claimed condition 
within 6 months of entrance into service.  A medical 
determination that the condition existed prior to service is 
also of record.

In the context of the current claim, the veteran has 
submitted some private medical records.  That new evidence, 
however, does not suggest any relationship between the 
claimed condition and the veteran's military service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in 1949, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability and service.  The 
evidence recently submitted still fails to competently 
demonstrate an association between the veteran's claimed 
disability and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

The Board also notes that an argument is advanced in the 
Statement of Accredited Representative in an Appealed Case to 
the effect that that the presumption of soundness was 
previously misapplied.  38 C.F.R. § 3.304.  The Board does 
not reach the merits of that argument.  Whether or not there 
was such was an error previously is at most moot because even 
the misapplication of, or failure to apply, a statutory or 
regulatory evidentiary presumption in a prior final denial 
cannot, in itself, constitute "new and material evidence" 
within the meaning of 38 U.S.C. § 5108 for purposes of 
reopening a claim.  VAOPGCPREC 38-97 (Dec. 17, 1997).  The 
Federal Circuit Court of Appeals agreed in Routen v. West, 
142 F. 3d 1434 (1998).

For the foregoing reasons, the Board must deny the veteran's 
claim.


ORDER

New and material evidence not having been submitted, the 
appeal claim to reopen a claim of entitlement to service 
connection to service connection for rheumatoid arthritis, 
Marie-Strumpell type, sacro-iliac joints is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

